                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION


TREY L. MILLER                                   CASE NO. 2:17-CV-01063

VERSUS                                           JUDGE JAMES D. CAIN, JR.

LENARD ENTERPRISES, LLC                          MAGISTRATE JUDGE KAY


                                      JUDGMENT

      For the reasons provided in the accompanying Memorandum Ruling and in the

Court’s prior ruling on plaintiff’s Motion for Summary Judgment,

      IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff is

entitled to an award of attorney fees and costs in the amount of $20,964.17 under 29 U.S.C.

§ 216(b), in addition to the $94,108.12 owed in compensatory and liquidated damages.

Accordingly, this matter may now be considered closed.

      THUS DONE AND SIGNED in Chambers on this 9th day of December, 2019.



                     ______________________________________
                               JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE
